IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                              May 7, 2002 Session


             ELIZABETH ANN BAKER v. MERROL HYDE, ET AL.

                     Appeal from the Chancery Court for Sumner County
                       No. 2001C-110    Thomas E. Gray, Chancellor




                    No. M2001-01752-COA-R3-CV - Filed August 7, 2002



Elizabeth Ann Baker (“Plaintiff”) is a school teacher. Plaintiff sued Steve Shepard, the principal of
her school, and Sheila Pryor, another teacher. Plaintiff also sued Merrol Hyde, the director of
Sumner County Schools, and Jeff Helbig, the school system’s assistant director. Plaintiff claimed
the four defendants (“Defendants”) were liable for negligent and intentional infliction of emotional
distress and civil conspiracy. In addition to her Answer, Pryor filed a Counter-Complaint against
Plaintiff for slander. All four Defendants filed Tenn. R. Civ. P. 12.02(6) Motions to Dismiss. The
Trial Court granted Defendants’ Motions to Dismiss but did not address Pryor’s pending Counter-
Complaint. Plaintiff appeals. Because the judgment appealed from is not a final judgment under
Tenn. R. App. P. 3, we dismiss and remand.


                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed;
                                      Case Remanded.


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., and
THOMAS W. BROTHERS, SP.J., joined.

James L. Harris, Nashville, Tennessee, for the Appellant, Elizabeth Ann Baker.

William R. Wright and Leah May Dennen, Gallatin, Tennessee, for the Appellees, Merrol Hyde, Jeff
Helbig and Steve Shepard.

Roger A. Sindle, Hendersonville, Tennessee, for the Appellee, Sheila Pryor.
                                          MEMORANDUM OPINION1

                 In March 2001, Plaintiff, a sixth grade science teacher at White House Middle School,
sued the Defendants. Plaintiff’s Complaint alleged Defendants were liable to her for compensatory
and punitive damages for malicious harassment under Tenn. Code Ann. § 4-21-701 and intentional
and negligent infliction of emotional distress. Plaintiff alleged Shepard and Pryor conspired against
Plaintiff because Plaintiff had supported a teacher-assistant who had made an unrelated complaint
against Shepard. Plaintiff further alleged in her Complaint that Shepard and Pryor obtained
assistance and participation from students in making Plaintiff’s working conditions extremely
difficult so that Plaintiff would either quit or be fired. Plaintiff also alleged in her Complaint that
when she reported these problems to Hyde and Helbig, she was given no assistance. Plaintiff further
alleged Helbig threatened to terminate her employment when she reported the harassment to him.

                 Shepard, Helbig and Hyde each filed a Tenn. R. Civ. P. 12.02(6) Motion to Dismiss.
These three defendants jointly filed a Memorandum of Law in support of their Motions to Dismiss.
The remaining defendant, Pryor, filed an Answer and a Counter-Complaint in which she claimed
Plaintiff was liable to her for slander for statements Plaintiff made on the local television news about
Pryor’s character. Pryor also filed a Tenn. R. Civ. P. 12.02(6) Motion to Dismiss and adopted the
other defendants’ Memorandum of Law. Thereafter, Plaintiff filed a Motion to Amend seeking to
amend her Complaint to add a claim for civil conspiracy to maliciously interfere with Plaintiff’s
employment. Plaintiff also conceded, in her Motion to Amend, that her claim for malicious
harassment was not a viable claim.

                The Trial Court, in July 2001, entered an Order granting Plaintiff’s Motion to Amend,
thereby allowing Plaintiff to add her claim for civil conspiracy. The Trial Court also granted
Defendants’ Motions to Dismiss.2 In this Order, the Trial Court dismissed Plaintiff’s claims of
intentional and negligent infliction of emotional distress and the newly-added civil conspiracy claim,
finding Plaintiff’s Complaint failed to state a claim upon which relief can be granted. The Trial
Court also dismissed Plaintiff’s claim for malicious harassment stating, in its Order, Plaintiff
conceded at the motion hearing that she no longer was pursuing that claim. The Order, however, did
not address Pryor’s Counter-Complaint against Plaintiff. Thereafter, Plaintiff filed a Notice of
Appeal. The technical record on appeal shows Plaintiff did not file an Answer to Pryor’s Counter-


         1
             Rule 10 of the Ru les of the Te nnessee Cou rt of Ap peals pro vides:

                   The Court, with the concurrence of all judges participating in the case, may affirm,
                   reverse or modify the actions of the trial court by memorandum opinion when a
                   formal o pin io n w ou ld have no pre ce de ntia l value. W hen a case is decided by
                   memorandum opinion it shall be designated “MEMORANDUM OPINION ,” shall
                   not be published, and shall not be cited or relied on for any reason in a subsequent
                   unrelated case.

         2
             The record on appeal shows Plaintiff did not file an amended com plaint, but for simplicity’s sake, we will
refer to the Complaint, as amended, as the “Comp laint.”

                                                            -2-
Complaint until after she filed her Notice of Appeal. Based upon the record before us, the Trial
Court never adjudicated Pryor’s Counter-Complaint against Plaintiff.

                 Upon our review of the record in its entirety, and although none of the parties raised
this as an issue on appeal, we conclude the Order appealed from is not a final judgment for purposes
of Tenn. R. App. P. 3, which provides in relevant part that:

               Except as otherwise permitted in Rule 9 and in Rule 54.02 Tennessee
               Rules of Civil Procedure, if multiple parties or multiple claims for
               relief are involved in an action, any order that adjudicates fewer than
               all the claims or the rights and liabilities of fewer than all the parties
               is not enforceable or appealable and is subject to revision at any time
               before entry of a final judgment adjudicating all the claims, rights,
               and liabilities of all parties.

                No application for permission to take an interlocutory appeal pursuant to Tenn. R.
App. P. 9 was filed. Likewise, there was no express direction for entry of judgment by the Trial
Court or a determination that there was no just reason for delay, as required in Tenn. R. Civ. P.
54.02. Since the judgment appealed from does not adjudicate all the claims, rights, and liabilities
of all the parties, namely Pryor’s Counter-Complaint against Plaintiff, and, therefore, is not
appealable, this appeal is dismissed and the case is remanded for further proceedings, as necessary,
to resolve the remaining claims of the parties. Costs of the appeal are taxed to the Appellant,
Elizabeth Ann Baker, and her surety.




                                                        ___________________________________
                                                        D. MICHAEL SWINEY, JUDGE




                                                  -3-